

114 HR 5822 IH: Improving Standards in VA Contracting Act of 2016
U.S. House of Representatives
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5822IN THE HOUSE OF REPRESENTATIVESJuly 14, 2016Mr. Boustany introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to develop uniform policy guidelines for evaluating
			 potential lessors for purposes of leasing property on which to build
			 medical facilities, and for other purposes.
	
 1.Short titleThis Act may be cited as the Improving Standards in VA Contracting Act of 2016. 2.Department of Veterans Affairs uniform policy guidelines for lessors of property for medical facilities (a)Uniform policy guidelinesBy not later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall develop uniform policy guidelines for officials, including contracting officers, of the Real Property Service of the Office of Construction and Facilities Management of the Department of Veterans Affairs in evaluating potential lessors for purposes of leasing property on which to build medical facilities. Such guidelines shall include—
 (1)the evaluation of the past performance of the potential lessor with respect to past contracts with the Federal Government and other entities, if any;
 (2)criteria to specifically address the ability of the potential lessor to demonstrate control of or the ability to control the property, including specific documentation of the potential lessors’ ownership of or right to lease the property, as well as any encumbrances on this or other property that could affect the lessors’ ability to enter into any agreement with the Department regarding the property in question;
 (3)criteria for ensuring that the potential lessor conducted proper due diligence prior to submitting an offer to enter into a lease with the Department; and
 (4)such other matters as the Secretary determines appropriate. (b)ConsultationIn developing the guidelines under subsection (a), the Secretary shall consult with the Federal Real Property Council of the General Services Administration.
 (c)Report to CongressNot later than 30 days before the guidelines developed under subsection (a) take effect, the Secretary shall submit to Congress a report on the guidelines.
			